Citation Nr: 9904636	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-32 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to June 6, 1997, for 
the award of increased Dependency and Indemnity compensation 
(DIC) based upon a surviving spouse's need for the regular 
aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from August 1940 to June 1945, 
June 1946 to May 1950, January 1951 to September 1962 and 
November 1967 to April 1971.  He died on June [redacted], 1977 
of service-connected heart disease and a July 1977 rating action 
granted the appellant entitlement to DIC benefits based on 
service-connected cause of death and basic eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted the appellant entitlement to special 
monthly DIC benefits by reason of being in need of regular 
aid and attendance effective the date of receipt of claim on 
June 6, 1997.  


FINDINGS OF FACTS

1.  The appellant was first hospitalized at non-VA medical 
facilities for a series of cerebrovascular accidents 
beginning in March 1995 and eventually became so helpless as 
to be in need of the regular aid and attendance of another 
person.  

2.  The appellant's claim for special monthly DIC benefits 
for a surviving spouse by reason of being in need of regular 
aid and attendance was filed on June 6, 1997 and consisted of 
a report of private examination reflecting the appellant's 
need for regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for an effective date for an award of special 
monthly DIC benefits, based on the need for the regular aid 
and attendance of another person, prior to June 6, 1997, have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.400, 3.402 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The general rule with regard to the effective date of an 
award of DIC is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1998).  
The general rule governing the effective date of special 
monthly DIC benefits, based on the need for regular aid and 
attendance, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.402(c)(1) (1998).  However, there are two exceptions to 
this general rule, the first is also contained at 38 C.F.R. 
§ 3.402 (c)(1), and the second is contained at 38 C.F.R. 
§ 3.402(c)(2).  

Under the first exception to the general rule, found at 38 
C.F.R. § 3.402(c)(1) "when an award of DIC or pension based 
on an original or reopened claim is effective for a period 
prior to date of receipt of the claim, any additional DIC or 
pension payable to the surviving spouse by reason of need for 
aid and attendance or housebound status shall also be awarded 
for any part of the award's retroactive period for which 
entitlement to the additional benefit is established."  

The second exception to the general rule provides that the 
"[d]ate of departure from hospital, institutional or 
domiciliary care at [VA] expense.  This is applicable only to 
aid and attendance benefits.  Housebound benefits may be 
awarded during hospitalization at [VA]."  38 C.F.R. 
§ 3.402(c) (2) (1998).  

At the time of the veteran's death on June [redacted], 1977 
from an acute myocardial infarction he was service-connected 
for, in pertinent part, arteriosclerotic heart disease with 
hypertension, rated 30 percent disabling.  Thus, a July 1977 
rating action granted the appellant DIC based on service 
connection for the cause of the veteran's death.  

The appellant's request for an award of special monthly DIC 
benefits, based on the need for regular aid and attendance of 
another person, was received by the VA on June 6, 1997.  A 
July 1997 rating decision granted the appellant these 
benefits, effective June 6, 1997, the date of receipt of the 
claim.  The decision was based upon that claim which was a 
report of an examination from the Louisiana Department of 
Veterans Affairs dated May 28, 1997 and which, in essence, 
demonstrated the appellant's need for the regular aid and 
attendance of another person.  

The appellant asserts that she had been unable to take care 
of her personal or physical needs since the first of several 
cerebrovascular accidents (strokes) in March 1995.  Even if 
the private clinical records of 1995, which were received in 
August and November 1997, demonstrated her need for aid and 
attendance, the appellant's actual claim and the required 
medical evidence demonstrating her disability status in 1995, 
was not submitted until after receipt of the June 6, 1997 
claim.  

In sum, the regulations controlling the effective date of the 
appellant's aid and attendance benefits for a surviving 
spouse provide that such benefits "will be effective as of 
the date of receipt of claim or date entitlement arose 
whichever is later."  38 C.F.R. § 3.402(c)(1).  Even if the 
subsequently received evidence showed that in 1995 there was 
a need for aid and attendance, the date of receipt of the 
claim is the later of the two dates.  

The Board has considered whether the evidence regarding the 
appellant's hospitalization in 1995 could constitute the 
effective date of her award of aid and attendance benefits.  
The applicable regulation provides that the date of receipt 
of private evidence showing reasonable probability of 
entitlement to aid and attendance benefits controls the 
effective date for such benefits.  38 C.F.R. § 3.157(b)(2) 
and (3).  The evidence that the appellant was hospitalized in 
1995 was first added to the record in August 1997, after the 
current effective date of June 6, 1997.  Since the effective 
date of the award is the date of receipt of the claim, or the 
date entitlement arose, whichever is later, by law the 
effective date of the appellant's award can be no earlier 
than the date of receipt of the claim on June 6, 1997.  38 
C.F.R. § 3.402(c)(1).  

The exceptions to the general rule regarding effective dates 
of awards of special monthly benefits based on the need for 
regular aid and attendance, provided at 38 C.F.R. § 
3.402(c)(1) and (c)(2) do not apply to this case.  

As to the first exception to the general rule, it is true 
that the appellant was awarded DIC in July 1977.  However, 
she did not claim special monthly DIC benefits in 1977, or 
within one year of the veteran's death.  See 38 C.F.R. 
§ 3.402(c)(1).  Accordingly, the original 1977 DIC award did 
not extend to her special monthly DIC benefits based on aid 
and attendance since the disability status giving rise to t
hat benefit (need for aid and attendance) did not arise until 
at least 1995 and the award of aid and attendance was made 
twenty years after the initial 1977 award of DIC.  

In this regard, the appellant and her accredited 
representative argue that the latter part of 38 C.F.R. 
§ 3.402(c)(1) entitles her to an earlier effective date, as 
the evidence submitted in conjunction with her current claim 
clearly shows that the condition arose prior to June 6, 1997. 
The Board finds, however, that this assertion misconceives 
the scope of this portion of the regulation.  The appellant 
was awarded DIC benefits by rating decision in July 1977.  As 
the instant case does not involve a claim for retroactive 
death pension or DIC benefits, the latter part of 38 C.F.R. 
§ 3.402(c)(1) is not for application.  

The second exception to the general rule, at 38 C.F.R. 
§ 3.402(c)(2), provides that the date of departure from 
hospital, institutional, or domiciliary care at VA expense 
may constitute the date of the receipt of the claim.  Here, 
the evidence does not show that her care at non-VA facilities 
since March 1995 was provided at VA expense.  Accordingly, 
this regulation does not provide a basis for establishing an 
effective date prior to June 6, 1997.  

In light of the above, the Board denies an effective date for 
an award of special 
monthly DIC benefits, based on the need for regular aid and 
attendance of another person, prior to June 6, 1997.  


ORDER

An effective date, prior to June 6, 1997, for a grant of 
special monthly DIC benefits for a surviving spouse by reason 
of being in need of regular aid and attendance of another 
person, is denied.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

